But hj the Court.

This case cannot be distinguished from those heretofore decided. The covenants were broken when the deed was executed. The rule is settled, and cannot be shaken, that in every such case the rule of damages is the consideration money paid for the land, and interest from the lime of payment. Let *208judgment be entered upon the verdict, with interest as additional damages, and costs.
Fuller for the defendants. (a)

 [Vide Sumner, Administrator, vs. Williams & Al., ante, 162. — Ed.]